   8:18-cv-00201-LSC-MDN Doc # 17 Filed: 01/24/19 Page 1 of 1 - Page ID # 47



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

STEPHANIE J. MEGEL,
                        Plaintiff,                                       8:18CV201
         vs.
                                                                          ORDER
KEEPING UP WITH THE JONESES,
INC., d/b/a JONES BROS CUPCAKES,
                        Defendant.


        Following a settlement conference held with the undersigned magistrate judge on January
24, 2018, the parties have settled this case. Accordingly,


        IT IS ORDERED:
        1. On or before March 25, 2019, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 24th day of January, 2019.
                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
